Citation Nr: 1518180	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles tendon rupture.

2.  Entitlement to service connection for a low back disorder, including as secondary to the bilateral Achilles tendon rupture.


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to November 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a videoconference hearing in March 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.

These claims require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately the Veteran's service treatment records (STRs), with the exception of the report of his military entrance examination, could not be located despite several attempts by the RO.  A formal finding that these records were unavailable was issued in June 2011.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1. Vet. App. 365, 367 (1991).

Missing records concerning the Veteran's military service, however, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claims by establishing he has the claimed disabilities and by suggesting a relationship or correlation between the claimed disabilities and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. App. at 367). 

In other words, missing records concerning a Veteran's service do not lower the threshold for an allowance of the claim.  No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  The Board has undertaken the analysis of the Veteran's claims with this heightened duty in mind.

In an April 2011 statement, the Veteran explained that while he was at basic training, during the winter, his boots never fit him correctly and his feet were sore all the time, causing him to walk in an unnatural fashion.  His ill-fitting boots, combined with the severe cold at the time, eventually caused his low back to start giving him trouble because it was painful.  He alleges he reported this to his platoon leader but that very little was done to help him.  

After finishing basic training, the Veteran says he was sent to Fort Drum in Watertown, New York, for cold-weather training.  He contends the weather there was cold also, indeed, so much so that the condition in his feet and back worsened.  Additionally, due to his height (he reportedly is 6'8" tall), he was asked to play on the post's basketball team, and the constant pounding and jumping caused him major discomfort and pain in his feet, back, and knees.  He purportedly was told there was a possibility he was developing the beginning stage of arthritis in his feet and knees.

During his March 2014 videoconference hearing before the Board, the Veteran testified that while he was in basic training, from November 1976 to January 1977, the weather in Buffalo, New York, was abnormally severe.  The cold was so extreme that his training did not include camping outside at night.  He stated that, during basic training, he believed he ruptured his Achilles tendons.  He further testified that both of them swelled up and caused him pain.  He explained that he went to sick call and was told to stay off his feet for a while so the swelling could go down.  He said he was also told that, if he rested, he would have to re-cycle and go back through basic training all over again, something he definitely did not want to do, so he persevered on even with the swelling in his legs.  

After finishing basic training, he went to advanced individual training (AIT), for 16 weeks, and his Achilles in both legs flared up again, affecting how he walked.  He testified that, ever since, his legs and feet have continued to swell up periodically ("every now and then").  Rather recently, he was hospitalized in the summer of 2013 for feet and leg issues.  He testified that his ability to walk has been significantly affected by his chronic leg and feet pain.

The Veteran further testified that, in 1985, he was treated at the Millard Fillmore Hospital in Buffalo, New York, for back pain.  While his claims file contains some records from Millard Fillmore Hospital, during the hearing his attorney clarified that she was unable to obtain all his records because this hospital since has closed.  The Appeals Management Center (AMC) needs to try and obtain all remaining records so they, too, may be considered.  See 38 C.F.R. § 3.159(c)(1) (2014).

Additionally, the Veteran stated that he had never had any accidents or injuries to his back from the time he left service to the time he was treated for it.  He said that, since 1985, he has been treated continuously, albeit on and off, for his back pain and received a diagnosis of ankylosing spondylitis of his spine.  He also noted that he was receiving disability benefits from the Social Security Administration (SSA) owing to this low back condition.  He explained that he had all but pushed himself through service, just to complete his required term, despite the continual pain in his low back.

Finally, he asserted that his Achilles tendon injury affects his ability to walk or stand and could have caused his low back condition or, at the very least, contributed to it.

The Veteran has not had VA compensation examinations for medical nexus opinions concerning the etiologies of his leg, foot, and low back conditions.  In a claim for service connection, VA's duty to assist includes providing a VA medical examination for a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication the disability or persistent/recurrent symptoms of the disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  

The Veteran's April 2011 statement and his March 2014 hearing testimony are competent evidence of current disability as well as persistent or recurrent symptoms of disability.  Additionally, there is the required suggestion of a relevant event, injury, or disease during his service.  Thus, a VA compensation examination and medical nexus opinion are needed to assist in deciding these claims.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Obtain the records of all more recent evaluation or treatment the Veteran has received for his leg, foot, and low back conditions, whether from VA or private healthcare providers.  Document all efforts to obtain all identified records.  If, after making the required efforts, it is determined the named records no longer exist or are unobtainable, notify the Veteran and his attorney of this.  To facilitate this records request, ask the Veteran to complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to his claimed low back condition on appeal, including any such medical records from Millard Fillmore Hospital, in Buffalo, New York, from 1985 onwards.  Upon receipt of this authorization, take appropriate action to request all identified treatment records.  If private records are identified but not obtained inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

2. After receipt of all additional records, schedule a VA Compensation and Pension (C&P) examination concerning the Veteran's claim of entitlement to service connection for bilateral Achilles tendon rupture.  Have the examiner review the file for the pertinent history.

a. All necessary diagnostic testing and evaluation must be done;

b. Following completion of the examination and review of the relevant evidence, the examiner must provide comment concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current disability is consistent with the injury/trauma to his Achilles tendons that he claims to have sustained during his service.

The term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Also schedule a VA C&P examination concerning the Veteran's claim of entitlement to service connection for a low back disorder, including ankylosing spondylitis.  Have the examiner review the file for the pertinent history.

a. All necessary diagnostic testing and evaluation must be done

b. Following completion of the examination and review of the relevant evidence, the examiner must provide comment concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's current low back disorder, whatever the specific diagnosis, is consistent with the injury/trauma to his low back that he claims to have sustained during his service.  

The term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

c. If it is determined the Veteran's Achilles tendon rupture is the result of his service, or consistent with the type of injury/trauma he claims to have sustained during his service, then comment is needed additionally concerning the likelihood (very likely, as likely as not, or unlikely) his low back disorder, again, including ankylosing spondylitis, alternatively is secondarily related to his service - meaning either caused or being chronically aggravated by his Achilles tendon rupture.  

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b) (2014).  

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

So, to summarize, medical comment is needed concerning alleged direct service connection for the claimed bilateral Achilles tendon rupture, and regarding directive, presumptive, and even secondary service connection concerning the additionally claimed low back disorder.  This reference to presumptive service connection requires a showing of low back arthritis to a compensable degree within a year of the Veteran's discharge from service, so by November 1980.

Also, because nearly all of the Veteran's STRs are missing, save for the report of his enlistment examination, if the VA examiner concludes unfavorably it cannot be solely on the rationale that there is no medical indication of the claimed disabilities during the Veteran's service.  The examiner therefore has to consider the Veteran's lay statements and hearing testimony regarding the history of these claimed disabilities, including in terms of the symptoms he purportedly had during his service and in the many years since.  This is also important for indicating whether the claimed disabilities are consistent with the type of injury/trauma alleged.


If the examiner is unable to provide this requested comment regarding etiology without resorting to mere speculation, then not only must he/she indicate this, but also as importantly provide some explanation why a more definitive response is not possible or feasible.  So merely saying he/she cannot respond will not suffice.

It also is most essential the examiner discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

4. Then readjudicate these claims for bilateral Achilles tendon rupture and a low back disorder in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his attorney a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U. S. Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

